Opinion of the Court by
Judge Peters:

W. M. Strong, for appellant.

Attorney General, for appellee.
By section 5 of the Act approved the 17th of February, 1866, entitled “An Act granting a premium on red and grey foxes, wolves and wild cats’ scalps in this State,” it is provided that the justice of the peace, or the county clerk shall issue to the person by name who shall kill a red fox in this State, a certificate stating the facts, and that he shall take the oath required in section 2, chapter vjr, R. S. And it is therein required that the person killing the animal for which the reward is to be paid shall not only state the time, but the county in which the killing was done, and both are required to be certified. By an examination of the certificates in this case it will be found that they are fatally defective, as the county is not stated in which any of the red foxes were killed.
And for that defect the judgment must be affirmed.